Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the applicant’s communication received on 7/29/2022. The applicant has amended claim 2 and has elected Group I, claims 1-5 and 14 without traverse. Accordingly, claims 6-10 are withdrawn. Claims 1-10 and 14 are pending.

Information Disclosure Statement
The Information Disclosure Statement received on 1/8/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Per claim 1, the claim recites, in part, “causing to generate, by the system, a new block chain”. Here, the scope of the claim is unclear as it is unclear what claimed element is modified by “by the system”, i.e., step of causing or generate. The examiner will interpret that the system is causing to generate a new block chain for the purpose of compact prosecution.
As per claims 3 and 4, the term “the user” lack antecedent basis. Here, the scope of the claim is unclear as “the user” could be construed as any one of user of the system, user of the block chain, user of the variable frequency drives, user of the user device, etc.
Dependent claims 2-5 are rejected similarly as they depend on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 4-5, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication No. 20100325734 (“Etchegoyen”) in view of US Patent Publication No. 20170116693 (“Rae”) and US Patent Publication No. 20130212160 (“Lawson”).
Per claims 1 and 14, Etchegoyen fairly discloses a method for a system for servicing device, comprising:
obtaining, by the system from a user device connected to the system, a hardware fingerprint identifying a hardware configuration of a device (see ¶0012, generate fingerprint of a device; ¶0012, the fingerprint is transmitted to a trusted server; ¶0036; ¶0040; ); 
determining, by the system, whether the hardware fingerprint is different than a previous hardware fingerprint of the device (see ¶0008, the server may user the hardware fingerprint received from the client to compare with past fingerprints received from prior activations and determine that the activation is new and not a re-activation or re-installation); 
when the hardware fingerprint is different than a previous hardware fingerprint, generating, by the system, based on the hardware fingerprint, one or more license keys (i.e., license file) corresponding to the hardware fingerprint for the device (see ¶0008, the server may user the hardware fingerprint received from the client to compare with past fingerprints received from prior activations and determine that the activation is new and not a re-activation or re-installation; ¶0073, develop a license file for use); and 
Etchegoyen does not specifically teach maintaining by the system a block chain for storing license keys and transactions corresponding to hardware configurations of variable frequency drives; causing to generate, by the system, a new block to the block chain, said new block comprising the generated license keys and transaction information corresponding to the hardware fingerprint.
Rae, however, teaches maintaining by the system a block chain for storing license keys (i.e., license) and transactions and causing to generate, by the system, a new block to the block chain, said new block comprising the generated license keys and transaction information (see ¶0016, the blockchain management device includes ledger modification application that access the decentralized blockchain rights ledger to register a new license and log the registration of the protected asset along with the terms of the license, a transaction type identifier, etc.; ¶0036; ¶0037, alternatively bitcoin transaction can be referenced from the rights ledger or smart contracts can bind payment and rights licensing; ¶0064-¶0066; ¶0080-¶0081, a process for creating a new block).
It would have been obvious to one of ordinary skill in the art prior to the effective filing of instant claimed invention to include the technique of utilizing blockchain for rights/license management as taught by Rae to Etchegoyen as the decentralized rights ledger system allows to reduce transaction costs and friction and also allows privacy protection (see Rae: ¶0038; ¶0039).
Rae does not specifically teach that the transactions stored in a blockchain corresponds to hardware configuration of device(s) and that the transaction information corresponding to the hardware fingerprint. 
However, the descriptions of stored information are non-functional descriptive material that do not move to distinguish over prior art. Furthermore, as Etchegoyen discloses transactions corresponding to hardware configurations of device and transaction information corresponding to the hardware fingerprint in generating the license file (see ¶0060, fingerprint data contingent on configurable data; ¶0065, present configuration of the computing device) and Rae teaches a distributed ledger is used for rights management ad store transaction information, it would have been obvious to one of ordinary skill in the art prior to the effective filing of claimed invention to store any known transaction information, i.e., the transaction corresponding to hardware configuration and transaction information corresponding to the hardware fingerprint as taught in Etchegoyen, in storing transaction in the blockchain as taught in Rae.  

The combination of Etchegoyen and Rae does not specifically teach that the device is variable frequency drives.
Lawson, however, teaches license management of device that includes variable frequency drive (see ¶0022, license management; ¶0047, configuration of a variable frequency drive; ¶0086, VFD and application; ¶0095, licensing of applications).
Hence, as the combination of Etchegoyen and Rae is directed to license management using fingerprint of a device, it would have been obvious to one of ordinary skill in the license to apply the techniques of license management to a known device, i.e., variable frequency drive as taught in Lawson, as a device in the combination of Etchegoyen and Rae, particularly in light of Lawson disclosing that the VFD is controlled by licensed application(s) (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961); Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).

In reference to claim 14, the claim is significantly similar to claim 1 as claim 14 represents corresponding system of claim 1 and with omission of “causing …” as recited in claim 1. As such, since Etchegoyen discloses a system comprising at least one processor and at least one memory including computer program code, the at least one memory and computer program code configured to, with the at least one processor (see ¶0027-¶0030, memory, processor, application(s) encoded in a computer-readable media; ¶0062-¶0063), claim 14 is also rejected.
	
Note:
The applicant is reminded that claim 1 is directed to a method claim. As such, the claimed expression of “generating, by the system, based on the hardware fingerprint, one or more license keys corresponding to the hardware fingerprint for the variable frequency drive; and causing to generate, by the system, a new block to the block chain, said new block comprising the generated license keys and transaction information corresponding to the hardware fingerprint” does not move to distinguish over prior art as these step(s) would only occur “when the hardware fingerprint is different than a previous hardware fingerprint”. See MPEP 2111.04 II on contingent limitations on a method claim.
	Furthermore in regards to the “causing to generate, by the system, a new block to the block chain, said new block comprising the generated license keys and transaction information corresponding to the hardware fingerprint”, the claimed expression merely expresses intended result of the action performed by the system, i.e., action that the claim does not illuminate. As such, the expression does not move to distinguish over the prior art as the claim is directed to a method performed by the system.


As per claim 2, the combination of Etchegoyen, Rae, and Lawson further teaches wherein the hardware fingerprint is used for encrypting license keys (i.e., license file in Etchegoyen) specific to the variable frequency drive (i.e., device in Etchegoyen in view of the variable frequency drive in Lawson) (see Etchegoyen: ¶0073, by disclose that the client may decrypt the license file using key derived from the fingerprint data necessarily teaches encrypting of the license file using key derived from the fingerprint data).
	The applicant is reminded that the claimed expression of wherein the hardware fingerprint is used … merely describes intended use of the hardware fingerprint. As such, the expression does not move to distinguish over prior art.

As per claim 4, the combination of Etchegoyen, Rae, and Lawson does not specifically teach a request to generate at least part of the license keys is sent to a licensor system after information indicating a purchase of a license is obtained from an online wallet of the user. However, the claimed expression merely attempts to describe the intended use of request, hence does not move to distinguish over prior art. Furthermore, request is not claimed in claim 1.

As per claim 5, the combination of Etchegoyen, Rae, and Lawson further teaches wherein after the new block is generated, the system is caused to synchronize the variable frequency drive (i.e., VFD of Lawson) with the new block (see Rae: ¶0040-¶0041, blockchain system that includes the blockchain management device and other nodes including the devices on which the license controls the asset(s); ¶0059, devices synchronize the block chain).
The applicant is reminded that the claim is directed to a method claim. As such, the claimed expression of the system is caused to synchronize the variable frequency drive does not move to distinguish over prior art as this function is contingent on “after the new block is generated” and since the new block is generated only “when the hardware fingerprint is different than a previous hardware fingerprint”. See MPEP 2111.04 II on contingent limitations on a method claim. 

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Etchegoyen”, “Rae”, and “Lawson” as applied to claim 1 above, and further in view of US Patent No. 11,195,154 (“Savolainen”).
As per claim 3, while the combination of Etchegoyen, Rae, and Lawson discloses generating the new block as described above and also discloses, the combination of Etchegoyen, Rae, and Lawson does not disclose that the new block is generated after obtaining information indicating a purchase of a license is obtained from an online wallet of the user.
	Savolainen, however, discloses obtaining information indicating a purchase from an online wallet of the user prior to providing service (see col. 6, lines 6-8, online verification; col. 8, lines 11-26, the wallet provides transaction confirmation prior to providing service).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing of instant claimed invention to combine the technique of obtaining information indicating a purchase from an online wallet of the user prior to providing service as taught by Savolainen prior to generating of the new block as described in Etchegoyen, Rae, and Lawson as the combination of generally discloses purchasing of the license (see Etchegoyen: ¶0032) in order to ensure that the provider receives the payment prior to generating the license file to ensure that the payment is received prior to providing service. 
The applicant is reminded that the claim is directed to a method claim. As such, the claimed expression of “wherein the new block is generated after obtaining information indicating a purchase of a license is obtained from an online wallet of the user” does not move to distinguish over prior art as these step(s) would only occur “when the hardware fingerprint is different than a previous hardware fingerprint”. See MPEP 2111.04 II on contingent limitations on a method claim.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Publication No. 20080005033 discloses generating of license key based on hardware ID of a device. This generated license key is encrypted using the hardware ID and installed on the device by decrypting the encrypted license key. The license key allows the device to operate;
US Patent Publication No. 20050144139 discloses a method method enabling software to operate with hardware includes receiving a license key that has information regarding hardware configuration, software configuration, license key transaction history and license key warranty period. A software configuration is determined from the license key. It is then determined if the software configuration is within the license key warranty period. If it is the software is enabled with a time stamp based on the hardware configuration and the license warranty period;
US Patent Publication No. 20200026825 discloses a method of enabling program code stored on target data processing devices, the method comprising: receiving an in encrypted value of a permitted number of target data processing devices that are permitted to have program code stored on them enabled, and using a security data processing device to decrypt the encrypted value and store the decrypted value on the security data processing device; and for each target data processing device, using the security data processing device to: determine whether the value of the permitted number of target data processing devices is greater than zero; if so, obtain a device identifier from the target data processing device; generate a license key from the device identifier; store the license key on the target data processing device; and decrement the value of the permitted number of target data processing devices;
US Patent Publication No. 20200110855 discloses a methods for facilitating tokenization of modifiable game assets on a distributed blockchain may: generate a smart contract configured to contain license keys associated with the modifiable game assets and to effectuate transfers of the license keys to purchasers; post the smart contract to a distributed blockchain; receive sales information describing a first game asset that is usable within the online gaming platform and intended to be offered for sale to gaming users of the online gaming platform; obtain verification information that indicates the first game asset has passed or failed a verification; tokenize the first game asset into a tokenized game asset on the distributed blockchain, responsive to the verification passing successfully; and offer the tokenized game asset for sale.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S KIM whose telephone number is (571)270-5287. The examiner can normally be reached Monday -Friday: 7:00 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN S KIM/Primary Examiner, Art Unit 3685